DETAILED ACTION
Allowable Subject Matter
Claims 1-8 and 11 are allowed. The prior art does not teach an agricultural machine with the combination of a tank mounted on a rolling chassis, the at least two separate radial arms, each arm having separate, discontinuous, distinct and mutually spaced apart from each other with the thickness or height configuration relative to the opening as claimed in independent claim 1. The limitation “does not include a helicoidal rotary auger” is considered supported in last paragraph of page 4 of applicant’s specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ANSHU BHATIA/Primary Examiner, Art Unit 1774